EXAMINER'S AMENDMENT
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 entering the 06/02/2022 claim set canceling Claims 7, 8, and 19 – 21, adding new Claims 25 – 27, and amending Claims 1, 4, 9, 10, 12 – 14, and 24 has been entered.
 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John T. Routon on 07/28/2022.

The application has been amended as follows: 

In the Claims:
Claims 1 and 14 are amended as follows.

1. (Currently Amended) A turbine-based combined cycle (TBCC) propulsion system for an aerospace vehicle, the system comprising 
a flow passageway including a common inlet section for receiving air from the environment, a pair of propulsion segments each connected with the common inlet section, and a common exhaust section connected with each of the propulsion segments for discharging exhaust products, wherein the common inlet section includes an apportionment control flap for guiding apportioned air to the propulsion segments; 
a combined cycle power assembly including a gas turbine engine and a scramjet engine, each positioned in one of the propulsion segments to receive apportioned air from the common inlet section, the gas turbine engine including at least two fan stages for providing apportioned air to each of a core flow and a third stream, the gas turbine engine including a variable guide vane arranged between the at least two fan stages and adapted for adjustable positioning to direct an amount of the apportioned air of the gas turbine engine to the third stream; and 
an anti-unstart control system for rapidly shedding the apportioned air from the gas turbine engine while maintaining gas turbine operating conditions, the anti-unstart control system including a processor programmed to communicate control commands to an actuator of the variable guide vane to adjust the position of the variable guide vane during operation above sonic speeds,
wherein the processor is programmed to: 
command the actuator of the variable guide vane to adjust the position of the variable guide vane to increase the third stream flow through [[the]] a third flow passage in response to the TBCC traveling at a first speed above a predetermined speed threshold, 
command the apportionment control flap to direct a portion of the apportioned air to the scramjet engine causing the rapidly shedding of the apportioned air from the gas turbine engine while the TBCC travels at a second speed greater than the first speed, and 
command the actuator of the variable guide vane to adjust the position of the variable guide vane to decrease flow through the third flow passage in response to the -2-apportionment control flap directing the portion of the apportioned air to the scramjet engine causing the rapidly shedding of the apportioned air from the gas turbine engine.


14. (Currently Amended) A gas turbine engine 
a core assembly including a compressor for compressing air, a combustor for receiving compressed air from the compressor for combustion together with fuel to create exhaust flow for providing thrust, and a turbine for expanding exhaust flow from the combustor to drive rotation of the compressor, the compressor, combustor, and turbine collectively defining a core flow passage, and a third flow passage communicating from upstream of the compressor to downstream of the turbine for providing additional thrust; 
a fan assembly for providing air to the core flow passage and the third flow passage under drive rotation from the turbine, the fan assembly including at least two fan stages; and 
an anti-unstart control assembly including a variable guide vane arranged between the at least two fan stages and adapted for adjustable positioning to direct an amount of the air from the fan stage upstream of the variable guide vane into the third flow passage for when air flow to the fan assembly is rapidly shed from the gas turbine engine, and an anti-unstart control system including a processor programmed to communicate control commands to an actuator of the variable guide vane to adjust the position of the variable guide vane, during operation above sonic speeds,
wherein the processor is programmed to: 
command the actuator of the variable guide vane to adjust the position of the variable guide vane to provide a first flow through the third flow passage in response to the core assembly traveling at a first speed above a predetermined speed threshold, and 
command the actuator of the variable guide vane to adjust the position of the variable guide vane to provide a second flow that is less than the first flow through the third flow passage in response to a reduction in the flow of air to the fan assembly from 100% to 50% and the core assembly traveling at a second speed greater than the first speed[[.]]



Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
As shown below, Applicant agreed to file a replacement Fig. 6 with a new box/rectangle labeled ‘40’ below existing box/rectangle ‘82’ and have a solid straight line connecting the two boxes/rectangles.  The amendment to Fig. 6 is supported by Para. [0049], second sentence “The primary controller 80 are arranged in communication with the control member 40 via actuator 82 to adjust the position of the control member 40,…”.


    PNG
    media_image1.png
    646
    805
    media_image1.png
    Greyscale

In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.


Reasons for Allowance
Claims 1 – 5, 9, 10, 12 – 18, 22, and 24 - 27 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 1, prior art fails to teach in combination with the other limitations of the claim, “…wherein the processor is programmed to: command the actuator of the variable guide vane to adjust the position of the variable guide vane to increase the third stream flow through a third flow passage in response to the TBCC traveling at a first speed above a predetermined speed threshold, command the apportionment control flap to direct a portion of the apportioned air to the scramjet engine causing the rapidly shedding of the apportioned air from the gas turbine engine while the TBCC travels at a second speed greater than the first speed, and command the actuator of the variable guide vane to adjust the position of the variable guide vane to decrease flow through the third flow passage in response to the apportionment control flap directing the portion of the apportioned air to the scramjet engine causing the rapidly shedding of the apportioned air from the gas turbine engine.”
Regarding independent apparatus Claim 14, prior art fails to teach in combination with the other limitations of the claim, “…wherein the processor is programmed to: command the actuator of the variable guide vane to adjust the position of the variable guide vane to provide a first flow through the third flow passage in response to the core assembly traveling at a first speed above a predetermined speed threshold, and command the actuator of the variable guide vane to adjust the position of the variable guide vane to provide a second flow that is less than the first flow through the third flow passage in response to a reduction in the flow of air to the fan assembly from 100% to 50% and the core assembly traveling at a second speed greater than the first speed”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741